–––Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing corrections filed on 07/11/2022 are accepted by Examiner.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on  06/21/2022 has been entered.
Claims 10-23 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a testing device for testing a system-in-package device under test (DUT), said device having a combination of  a stand-alone active thermal interposer device for use in testing said DUT and for coupling with a thermal controller, said active thermal interposer device comprising: a first surface and a second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across second surface said plurality of heating zones operable to be controlled by a thermal controller to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said second surface is disposed adjacent to an interface surface of said DUT during testing of said DUT; and a thermal head for coupling to the thermal controller and operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising: said cold plate; and an insulation cover for insulating said cold plate, wherein said insulation cover comprises an injection port for reducing condensation from said cold plate as recited in claim 10. Claims 11-17 depend from allowed claim 10, they are also allowed accordingly.
The prior art does not disclose a testing arrangement for testing a system-in- package device under test (DUT), said arrangement having a combination of  a socket device for containing said DUT and for interfacing with a load board;  stand-alone active thermal interposer device for use in testing said DUT, said active thermal interposer device comprising: a first surface and second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across second surface said plurality of heating zones operable to be controlled to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said active thermal interposer device is inserted into said socket and said second surface is disposed adjacent to an interface surface of said DUT; AATS-0108-02UOOUS/ACM/NAOSerial No.: 17/531,649 Examiner: Nguyen, V. P.4 Group Art Unit: 2867a thermal head operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising said cold plate; and a thermal controller for coupling with said thermal interposer to control said plurality of heating zones and to control said cold plate, said thermal controller comprising firmware operable to perform thermal regulation during testing of said DUT, said firmware operable to: obtain first temperatures which are of said cold plate from a temperature sensor of said cold plate; obtain second temperatures of the bottom surface of the active thermal interposer device for each heating zone thereof using respective resistance temperature detectors; obtain third temperatures of each area of the DUT provided the DUT is active and circuitry on the is operable to collect a junction temperature for each area of the DUT; based on the first temperatures, perform an outer slower loop to regulate a fan speed (for air control) or a fluid regulation valve (for liquid/refrigerant control) of the cold plate; and based on the second and third temperatures, perform an inner faster loop to regulate heater control / Peltier control of the plurality of heating zones of the active thermal interposer device as recited in claim 18. Claims 19-20 depend from allowed claim 18, therefore they are also allowed accordingly.
The prior art does not disclose a testing arrangement for testing an electronic device under test (DUT), said arrangement having a combination of  a socket device for securing said DUT and for interfacing with a load board ; a stand-alone active thermal interposer device for use in testing said DUT, said active thermal interposer device comprising: a first surface and second surface, wherein said first surface is operable to be disposed adjacent to a cold plate; and a plurality of heating zones defined across second surface , and operable to be controlled to selectively heat and maintain respective temperatures thereof, said plurality of heating zones operable to heat a plurality of areas of the DUT when said active thermal interposer device is inserted into said socket and said second surface is disposed adjacent to an interface surface of said DUT; AATS-0108-02UOOUS/ACM/NAOSerial No.: 17/531,649 Examiner: Nguyen, V. P.6 Group Art Unit: 2867a thermal head operable to interface with said active thermal interposer device during testing of said DUT, said thermal head comprising said cold plate; and a thermal controller for coupling with said thermal interposer to control said plurality of heating zones and to control said cold plate, said thermal controller operable to perform thermal regulation during testing of said DUT, said firmware operable to: obtain first temperatures which are of said cold plate from a temperature sensor of said cold plate; obtain second temperatures of the bottom surface of the active thermal interposer device for each heating zone thereof; obtain third temperatures of each area of the DUT; based on the first temperatures, perform a first loop to regulate one of: a fan speed; and a fluid regulation valve of the cold plate; and based on the second and third temperatures, perform a second loop to regulate one of: heater control; and Peltier control of the plurality of heating zones of the active thermal interposer device as recited in claim 21. Claims 22-23 depend from allowed claim 21, therefore they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Budd et al (Pat# 9,786,641) disclose  Packaging Optoelectronic Components And CMOS Circuitry Using Silicon-on-insulator Substrates For Photonics Applications,
Maydar et al (Pat# 9,673,172) disclose Integrated Electronic Device Including An Interposer Structure And A Method For Fabricating The Same.
Lau et al (Pat# 8,604,603) disclose Apparatus Having Thermal-enhanced And Cost-effective 3D IC Integration Structure With Through Silicon Via Interposers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867